


110 HR 1837 IH: To require the President to develop a plan containing

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1837
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Shays introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the President to develop a plan containing
		  dates certain for the commencement and completion of a phased redeployment of
		  United States Armed Forces from Iraq, and for other purposes.
	
	
		1.Redeployment of United States
			 Armed Forces from Iraq
			(a)PlanNot
			 later than 90 days after the date of the enactment of this Act, the President,
			 in consultation with the Secretary of Defense and the Joint Chiefs of Staff,
			 shall transmit to Congress a plan, containing dates certain, except as provided
			 in subsection (c), for the commencement and completion by the Secretary of a
			 phased redeployment of United States Armed Forces from Iraq, as well as an
			 outline of how the redeployment process will take place, in accordance with the
			 factors specified in subsection (b).
			(b)FactorsIn
			 determining the dates certain required under subsection (a), and in planning
			 the phased redeployment of United States Armed Forces from Iraq, the President,
			 in consultation with the Secretary of Defense and the Joint Chiefs of Staff,
			 shall take into consideration the following:
				(1)The decision of
			 the Government of the United States to dismantle all Iraqi Security Forces,
			 including the Army, police, and border patrol.
				(2)The redeployment
			 of United States Armed Forces should take place as equivalent Iraqi Security
			 Forces become capable.
				(3)Priority in the
			 redeployment process should be given to combat soldiers, to be followed, in an
			 order considered appropriate by the President, in consultation with the
			 Secretary and the Joint Chiefs, by those members of the United States Armed
			 Forces who provide logistics, transportation, medical, or other forms of
			 support.
				(c)Expedited
			 redeployment requiredIf the President, in consultation with the
			 Secretary of Defense and the Joint Chiefs of Staff, determines that conditions
			 on the ground in Iraq improve more quickly than initially anticipated in the
			 plan required under subsection (a), the Secretary shall commence, prior to the
			 dates certain contained in such plan, the phased redeployment of United States
			 Armed Forces from Iraq.
			(d)Iraqi vote on
			 United States planCongress
			 encourages the Government of Iraq to hold a vote in the Iraqi Council of
			 Representatives or among the Iraqi general voting public not later than 180
			 days after the date on which the President transmits the plan required under
			 subsection (a), approving or disapproving the plan and timeline to redeploy
			 United States Armed Forces from Iraq. Unless 60 percent of the members of the
			 Council of Representatives or the Iraqi general voting public vote to approve
			 the plan and timeline to redeploy United States Armed Forces from Iraq, the
			 President should commence the phased redeployment of United States Armed Forces
			 from Iraq within 60 days of the Iraqi vote.
			(e)Further
			 deployment restrictedAfter
			 completion of the phased redeployment of United States Armed Forces from Iraq,
			 the Secretary of Defense may not deploy or maintain members of the United
			 States Armed Forces in Iraq for any purpose other than the following:
				(1)Protecting United
			 States diplomatic facilities and United States citizens, including members of
			 the United States Armed Forces.
				(2)Serving in roles
			 consistent with customary diplomatic positions.
				(3)Engaging in
			 targeted special actions limited in duration and scope to killing or capturing
			 members of al-Qaeda and other terrorist organizations with global reach.
				(4)Training members
			 of the Iraqi Security Forces.
				(f)DeterminationsNot later than 90 days after the date of
			 the enactment of this Act, the President shall make and transmit to Congress
			 the following determinations, along with reports in classified and unclassified
			 form detailing the basis for each determination:
				(1)Whether the Government of Iraq has given
			 United States Armed Forces and Iraqi Security Forces the authority to pursue
			 all extremists, including Sunni insurgents and Shiite militias, and is making
			 substantial progress in delivering necessary Iraqi Security Forces for Baghdad
			 and protecting such Forces from political interference; intensifying efforts to
			 build balanced security forces throughout Iraq that provide even-handed
			 security for all Iraqis; ensuring that Iraq’s political authorities are not
			 undermining or making false accusations against members of the Iraqi Security
			 Forces; eliminating militia control of local security; establishing a strong
			 militia disarmament program; ensuring fair and just enforcement of laws;
			 establishing political, media, economic, and service committees in support of
			 the Baghdad Security Plan; and eradicating safe havens.
				(2)Whether the Government of Iraq is making
			 substantial progress in meeting its commitment to pursue reconciliation
			 initiatives, including enactment of a hydro-carbon law; adoption of legislation
			 necessary for the conduct of provincial and local elections; reform of current
			 laws governing the de-Baathification process; amendment of the Constitution of
			 Iraq; and allocation of Iraqi revenues for reconstruction projects.
				(3)Whether the Government of Iraq and United
			 States Armed Forces are making substantial progress in reducing the level of
			 sectarian violence in Iraq.
				
